Case 4:19-cv-12787-MFL-EAS ECF No. 15 filed 10/08/20         PageID.458     Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

CHRISTIEN D. MARTIN,

      Petitioner,                                           Case No. 19-cv-12787
                                                            Hon. Matthew F. Leitman
v.

GREGORY L. SKIPPER,

      Respondent.
_______________________________________________________________________/

                                    JUDGMENT

      The above entitled action came before the Court on a petition for a writ of habeas

corpus. In accordance with the Order entered on October 8, 2020:

      IT IS ORDERED AND ADJUDGED that the petition for writ of habeas corpus is

DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

      IT IS FURTHER ORDERED that permission to appeal in forma pauperis is

GRANTED.

                                              DAVID J. WEAVER
                                              CLERK OF THE COURT

                                              By: s/Holly A. Monda
                                              Deputy Clerk

Approved:

s/Matthew F. Leitman                          Dated: October 8, 2020
Matthew F. Leitman                            Flint, Michigan
United States District Court


                                          1
